Exhibit 10.1


Information identified with “[***]” has been excluded from this exhibit because
it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.


SUPPLY AGREEMENT


This Supply Agreement (the “Agreement”) is entered into as of February 28, 2019
by and between Florida Chemical Company, LLC, a Delaware limited liability
company (“FCC”) and Flotek Chemistry, LLC, an Oklahoma limited liability company
(“Flotek”).
WHEREAS, the parties desire to set forth the terms pursuant to which FCC will
supply certain products to Flotek; and
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties do hereby agree as
follows:
1.Definitions. For purposes hereof:
“Affiliate” means any party controlled by, controlling under common control
with, the party to whom the reference is made.
“Margin” means $[***] per pound of Terpene Product.
“Maximum Quantity” means [***] pounds of Terpene Product per Year, prorated for
any partial Year included in the Term.
“Minimum Quantity” means [***] pounds of Terpene Product per Year, prorated for
any partial Year included in the Term.
“Product Price” means with respect to a pound of Terpene Product the Terpene
Cost of that Terpene Product, plus the Margin.
“Terpene Cost” means the cost per pound to FCC of the raw materials incorporated
by FCC into Terpene Product, computed based on the methodology used by FCC to
account for its inventory (e.g. LIFO, FIFO) (provided that such method is in
accordance with Generally Accepted Accounting Principles, consistently applied),
plus a deemed allocation of other manufacturing costs of FCC of $[***] per
pound.
“Terpene Product” means terpene from citrus with a minimum d-limonene content of
94%, with the specifications set forth in Exhibit A to this Agreement.
“Year” means a calendar year.
2.Purchase and Sale. Flotek will from time to time during the Term purchase from
FCC, and FCC will sell to Flotek, Terpene Product.
3.Term. The “Term” shall begin on the date hereof and shall expire December 31,
2023, subject to early termination pursuant to the terms of Section 19. Flotek,
may, by written notice given to FCC on or before September 30, 2023, elect for
the Term to be extended to December 31, 2024.
4.Price. The price per pound payable by Flotek to FCC for Terpene Product shall
be the Product Price of that Terpene Product.
5.Forecasts; Terpene Cost Information.
(a)Flotek shall provide non-binding forecasts of orders of Terpene Product for
each calendar quarter during the Term at least ten (10) days prior to the
commencement of such quarter.
(b)Within fifteen (15) days of the end of each calendar quarter FCC shall
provide to Flotek a written report providing reasonable detail regarding the
cost of citrus terpene inventory.
6.Orders; Delivery.


1

--------------------------------------------------------------------------------




(a)Flotek shall order Terpene Product by sending to FCC written purchase orders
in the form attached hereto as Exhibit A. FCC shall promptly, but in no event
later than three (3) days after the date of such purchase order, confirm its
acceptance or rejection of such purchase order by written notice to Flotek. FCC
shall be obligated to accept all such purchase orders unless the amount ordered
for a Year exceeds the Maximum Quantity, or orders for a particular quarter
exceed [***] pounds or exceed the Flotek forecast for that quarter by more than
25%, provided, however, that, in such event, FCC shall communicate Flotek of the
time period that will be required to satisfy such order assuming FCC endeavors
to satisfy such order as soon as practicable, and Flotek shall inform FCC within
ten (10) days of such communication whether it will order such Terpene Product
pursuant to the revised delivery terms.
(b)Shipments of Terpene Product to Flotek must be made by FCC from FCC’s
facility within three (3) days of the date of the applicable purchase order.
Delivery terms shall be FOB Winter Haven, Florida. Transportation shall be
arranged by Flotek. All sales of Terpene Product subject to this Agreement shall
be pursuant to the terms and conditions attached hereto as Exhibit B.
(c)FCC shall invoice Flotek for Terpene Product at the time of shipment. Payment
of FCC invoices shall be due within sixty (60) days of the respective invoice
date.
(d)In the event that Flotek does not order the Minimum Quantity in a given Year,
FCC may ship to Flotek the remaining quantity of Terpene Product prior to the
end of such Year, and invoice Flotek as described in Section 6(c).
7.Adjustments. Representatives of Flotek and FCC shall consult with each other
from time to time during the Term to discuss and resolve any issues arising from
the performance of this Agreement. The parties may, by written agreement, revise
the Maximum Quantity, the Margin, the Target Margin, or the Product Price.
Flotek and FCC may agree in writing from time to time that quantities of Terpene
Product over the Maximum Quantity shall be purchased by Flotek pursuant to this
Agreement.
8.Inspection and Audit. Flotek shall have the right at any time to (i) inspect
the facility of FCC in Winter Haven, Florida (the “Facility”) and any other
facility of FCC involved in the production of the Terpene Product, and (ii)
audit the books and records of FCC. Any such inspection or audit shall be upon
reasonable notice and shall not unreasonably interfere with the operations of
FCC.
9.Capacity. FCC will throughout the Term maintain adequate manufacturing
capacity and staffing to manufacture the Terpene Product pursuant to the terms
hereof at the Facility.
10.Force Majeure. Fire, flood, strikes, lock-out, epidemic, or other acts of God
beyond the reasonable control of the parties, which prevent FCC from delivering
or Flotek from receiving and/or using the Terpene Product, shall operate to
reduce or suspend deliveries during the period required to remove such cause.
Any deliveries suspended under this paragraph shall be canceled without
liability, and the Target Margin shall be correspondingly reduced. An event of
Force Majeure shall not include (a) financial distress nor the inability of
either party to make a profit or avoid a financial loss, (b) changes in the
market prices or conditions, or (c) a party’s financial inability to perform its
obligations hereunder.
11.Intellectual Property. By acceptance of this Agreement and in consideration
thereof, FCC warrants and agrees that, subject to other provisions of this
clause, it will defend any suit that may arise against Flotek or any Affiliate
thereof for alleged infringement of any patents, copyrights or similar
intellectual property rights relating to the Terpene Product and that the FCC
will indemnify and save harmless Flotek and any Affiliate thereof, against any
loss, damages, costs and expenses including reasonable attorneys’ fees, which
may be incurred by Flotek or Affiliate by reason of the assertion of any such
rights by other persons. Nothing in this Agreement shall obligate FCC to
indemnify or save harmless Flotek or its Affiliates against third party claim
alleging a violation of any patents, copyrights or similar intellectual property
rights owned by Flotek or its Affiliates.
12.Confidentiality. All proprietary, technical, experimental, manufacturing,
marketing and/or other information disclosed by a party hereto to the other
party hereto pursuant to this Agreement are considered by the disclosing party
as being highly confidential in nature. The recipient party agrees to take all
reasonable precaution to prevent disclosure of such information to third
parties. The recipient party shall hold in confidence any technical or business
information the recipient party may learn, observe or otherwise obtain
concerning the other party hereto, or of its Affiliates, incident to the
recipient party’s performance under the terms of this Agreement. These
restrictions upon disclosure shall cease to apply as to any specific portion of
said information which is or becomes available to the public generally, not due
to the fault of the recipient party.
13.Fulfilling Production Requirement. Should FCC fail (due to causes within
FCC’s control) to meet Flotek’s Terpene Product orders made in accordance with
this Agreement, FCC shall be required (without limiting any other remedy of
Flotek) to take all reasonable steps, including but not limited to working extra
hours, shifts, or days to without otherwise limiting the remedies of Flotek, to
fulfill FCC’s obligations hereunder. All costs for such effort will be at FCC’s
expense. Further, FCC may use alternate shipping methods to expedite delivery to
Flotek to meet schedules to which both parties agree. Additional


2

--------------------------------------------------------------------------------




shipping costs resulting from expedited deliveries or use of alternate carriers
due to causes within the FCC’s control will be at FCC’s expense.
14.Rework and Product Liability Indemnification. In the event of any defect in
the Terpene Product delivered to Flotek hereunder, FCC will (without limiting
any other remedy of Flotek), upon Flotek’s request, replace any defective
Terpene Product at the expense of FCC. In addition, FCC shall be responsible for
claims by third parties against Flotek for loss or damage based on personal
injury or destruction of property due solely to defects in Terpene Product. FCC
shall be responsible for the defense, settlement or other final disposition of
such claims and agrees to hold Flotek harmless from any expenses or liability
arising out of such claims. Flotek may, at its option and expense, retain
counsel to participate in the investigation and handling of such claims,
although FCC shall have control of all such claims, and the Flotek shall not
settle or otherwise dispose of any such claims without the written consent of
the FCC.
15.Personal Injury and Property Damage Liability Indemnification. FCC assumes
sole responsibility for taking all necessary health and safety precautions,
including compliance with all applicable local, state, provincial and federal
regulations, in producing Terpene Product under this Agreement. These
precautions shall include, but not be limited to, such things as proper control
of ventilation, the wearing of adequate protective clothing, and installation
and proper utilization of appropriate environmental control equipment. FCC will
supply Flotek with its Materials Safety Data Sheets with respect to the Terpene
Product. FCC will defend, indemnify and hold harmless Flotek, its Affiliates,
and their respective officers and employees from all claims, actions, losses,
damages and expenses resulting from any injury to persons, damage to property or
action by any regulatory agency, arising out of or in any way associated with
the operation of the Facility or any other facility of FCC, including, without
limitation, injuries to FCC’s employees involved in these operations REGARDLESS
OF THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES. FCC agrees to provide
$5,000,000 of commercial liability insurance in support of this indemnity which
names Flotek as additional insured, with waiver of subrogation.
16.Environmental Indemnity. Each party hereto agrees to comply with all
applicable federal, state provincial and or local environmental law, ordinances,
codes, rules, regulations and permits and to handle all raw materials, off
specification product, excess or scrap materials, waste, and finished products
in an environmentally safe manner so as to prevent any contamination of the
structure, soil or ground water in, on, or adjacent to its premises. Each party
hereto agrees to indemnify the other party hereto, its Affiliates, subsidiaries,
successors, assigns and their respective directors, officers, shareholders and
employees and defend and save and hold each of them harmless from all
liabilities, losses, claims, demands, assessments, fines, costs or expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees and
expenses) of every kind, nature or description arising under common law or any
applicable environmental law resulting from, arising out of or relating to any
conditions or activities at or involving the premises of the indemnifying party
REGARDLESS OF THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES.
17.Other Sales and Purchases. FCC will be permitted during the Term to sell
terpene to other parties who will utilize or resale such terpene for oilfield
solvent applications. Notwithstanding any of the terms of this Agreement, Flotek
shall not be restricted from purchasing any terpene-based product, including but
not limited to, Terpene Product, from sources other than FCC.
18.Termination.
(a)Either Flotek or FCC may terminate the Term immediately, upon a written
notice to the other such party, when one of the following events occurs:
(i)When the other Party materially violates one or more clause set forth herein
or violates one or more purchase order relating to this Agreement and does not
remedy such violation within 30 days from receiving the written notice from the
other party of such fact (“Cure Period”). For the avoidance of doubt, the
Parties understand that the postponing of the delivery of the Terpene Product
pursuant to Section 11 of this Agreement, shall not be a cause for termination
of the Term.
(ii)When one of the Parties is the subject of a request for voluntary and
involuntary bankruptcy, recuperation or renewal, based on bankruptcy laws, or
incurs in any equivalent situation.
The rights and obligations of the parties hereto pursuant to Sections 12, 13,
15, 16, 18, and 19 shall survive the Term.
19.Warranties. FCC warrants to Flotek that:
(a)all of the Terpene Product supplied by FCC to Flotek shall:
(i)conform to the specifications set forth in Section 1;


3

--------------------------------------------------------------------------------




(ii)comply with all relevant laws and regulations including, without limitation,
laws and regulations of each of the jurisdictions in which the Terpene Product
are either manufactured or to be sold or used concerning purity, sanitation,
safety, security, and packaging and labeling of food and beverage;
(iii)be in good condition at the time of delivery in all respects; and
(iv)be free from any defect in design, workmanship, materials and packaging; and
(b)it shall convey to Flotek good title to the Terpene Product free of any
encumbrance, lien or security interest;
20.Independent Contractor. FCC is an independent contractor and it is the
express understanding of the parties hereto that nothing herein contained shall
create any relationship of master and servant, partner, principal and agent
between the parties hereto, or their respective employees, servants or agents.
21.Remedies. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or proceeding
in addition to any other relief to which it or he may be entitled at law or
equity.
22.Notices. All notices, consents, demands or other communications required or
permitted to be given pursuant to this Agreement shall be deemed sufficiently
given when delivered personally during business days to the appropriate location
described below or three (3) business days after the posting thereof by United
States first class, registered or certified mail, return receipt requested, with
postage fee prepaid and addressed or if sent by email to the email address
indicated below, four hours after transmitted:
If to FCC:            Florida Chemical Company, LLC
c/o Archer Daniels Midland Company
1261 Pacific Avenue
Erlanger, KY 41018
Attn:    President, ADM Nutrition; Chief Financial Officer, WFSI; Chief Counsel,
ADM Nutrition
Email: Vince.Macciocchi@adm.com, Jeff.W.Miller@adm.com and
Louis.Proietti@adm.com
If to Flotek:            Flotek Chemistry, LLC:
Attn:    President
10603 W. Sam Houston Parkway N., Suite 300
Houston, Texas 77064
Tel:    713-849-9911
Fax:    281-605-5554
Email:    jchisholm@flotekind.com
23.Successors. FCC may not assign or delegate its rights or obligations pursuant
to this Agreement. Subject to the foregoing, this Agreement shall be binding
upon each of the parties upon their execution, and inure to the benefit of the
parties hereto and their successors and assigns. Any assignee whatsoever will be
bound by the obligations of the assigning party under this Agreement, and any
assignment shall not diminish the liability or obligation of the assignor under
the terms of this Agreement unless otherwise agreed.
24.Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or any such other instrument.
25.Paragraph Headings. The paragraph headings used herein are descriptive only
and shall have no legal force or effect whatsoever.
26.Gender. Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall include the plural and conversely.
27.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware.


4

--------------------------------------------------------------------------------




28.No Presumption Against Any Party.  Neither this Agreement nor any uncertainty
or ambiguity in this Agreement shall be construed or resolved against any party,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each of the parties and their counsel (or the
party has elected not to consult with counsel of its own choosing) and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of all parties.
29.Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original.
30.Waiver. Any waiver by either party to be enforceable must be in writing and
no waiver by either party shall constitute a continuing waiver.
31.Cross References. References in this Agreement to Articles, Sections,
Exhibits, or Schedules shall be deemed to be references to Articles, Sections,
Exhibits, and Schedules of this Agreement unless the context specifically and
expressly requires otherwise.
32.Entire Agreement. This Agreement and the other agreements referred to herein
set forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter hereof and
thereof.


[Signature page follows]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first set forth above.


FLORIDA CHEMICAL COMPANY, LLC:
                        
By:
/s/ Elizabeth T. Wilkinson
Name:
Elizabeth T. Wilkinson
Title:
Chief Financial Officer

            


FLOTEK CHEMISTRY, LLC:
                        
By:
/s/ Elizabeth T. Wilkinson
Name:
Elizabeth T. Wilkinson
Title:
Chief Financial Officer

        












































SIGNATURE PAGE TO SUPPLY AGREEMENT


6